                           UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

In re: DAWN MICHELLE MEAD,                    :       Chapter 13
            Debtor,                           :       Case No. 5:21-bk-00181

LAKEVIEW LOAN SERVICING, LLC,                 :
              Movant(s),                      :       Motion for
              v.                              :       Relief from Stay
DAWN MICHELLE MEAD, and                       :
Jack N. Zaharopoulos, Chapter 13 Trustee,     :
              Respondent(s),                  :

  ANSWER TO MOTION OF LAKEVIEW LOAN SERVICING FOR RELIEF FROM STAY

       AND NOW COMES Debtor(s) DAWN MICHELLE MEAD, by and through their attorneys,

FISHER CHRISTMAN, and in Answer to the Motion of LAKEVIEW LOAN SERVICING for Relief from

Stay aver(s):

       1-2.     Admitted.

       3.       Denied. Upon information and belief, the Trustee is appointed by the Office of the

United States Trustee.

       4.       Denied to the extent the document(s) referenced do(es) not speak for itself(themselves.)

       5.       Admitted.

       6.       Denied. Debtor made a payment of $1,000 on or about February 20, 2021, a payment of

$1,309.07 on April 30, 2021 (and not $1,307.32, which is indicated as received on May 5, 2021, on

Docket Entry 34-3, the required postpetition payment history), a payment of $1,307.32 on August 9,

2021, and a payment of $1,000 on September 7, 2021. These payments are in addition to the payments

listed on the required postpetition payment history filed with the Motion (or at least $1.75 more in the

case of the April 30, 2021, payment.)

       7.       Denied. As of the date of filing of the Motion, the amount of $1,555.21 was due to

reinstate the loan postpetition, but $1,000 of that has already been paid.




  Case 5:21-bk-00181-MJC           Doc 35 Filed 09/13/21 Entered 09/13/21 10:59:06               Desc
                                   Main Document     Page 1 of 2
       8.      Denied to the extent the averments of paragraph 8 constitute other than a statement or

conclusion of law or misplaced request for relief. Movant is adequately protected by ongoing direct

payments. Movant is also receiving distributions from the Trustee.

       9.      Denied. To the extent Movant’s failure to track Debtor’s payments resulting in Movant

filing a premature Motion for Relief from Stay, there is no basis for the imposition of any attorneys’

fee or costs on Debtor.

       10.     Denied to the extent the averments of paragraph 10 constitute other than a statement or

conclusion of law or misplaced request for relief.

       WHEREFORE, Debtor(s) DAWN MICHELLE MEAD respectfully prays this Honorable Court for
an Order that the Motion of LAKEVIEW LOAN SERVICING for Relief from Stay be Denied and for such
other and further relief as the Honorable Court deems just and appropriate.

                                             FISHER & CHRISTMAN

                                      By:     /s/ J. Zac Christman               _
                                             J. Zac Christman, Esquire
                                             Attorney for Debtor(s)
                                             556 Main Street, Suite 12
                                             Stroudsburg, PA 18360
                                             (570) 234-3960, fax: (570) 234-3965
                                             zac@fisherchristman.com




  Case 5:21-bk-00181-MJC          Doc 35 Filed 09/13/21 Entered 09/13/21 10:59:06                Desc
                                  Main Document     Page 2 of 2
